DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show from claim 3 “wherein the fixing part and the heat insulation layer are integrally formed to cover the strip light as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 8 of  “A light-emitting seat, comprising a chair frame, the furniture light-emitting assembly according to claim 1, and a skin layer, wherein the fixing part of the furniture light-emitting assembly covers the chair frame, the skin layer covers the chair frame and the furniture light-emitting assembly, and at least an area of the skin layer covering the furniture light-emitting assembly is a light-transmitting material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 9 of  “A light-emitting seat, comprising a chair frame, the furniture light-emitting assembly according to claim 1, and a skin layer, wherein the fixing part is disposed on the light guide material layer, the light guide material layer covers the chair frame, the skin layer covers the chair frame and the furniture light-emitting assembly, and at least an area of the skin layer covering the furniture light-emitting assembly is a light-transmitting material.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 12, 14 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what applicant means by the word “integrally”.  This recitation will interpret “integrally” as single-piece or having connected components.  The applicant is claiming “integrally” but it is not shown in the drawings.
The limitations of claim 6 are vague and indefinite.  The limitation will be interpreted as best understood.
The remaining claims are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Pub. 2019/0328142) in view of  Bertlwieser (US Pub. 2017/0221396).
Regarding claim 1, Ma discloses a furniture light-emitting assembly (Fig. 5B or 5C; 160 light guiders, 150 light emitters; 120 base plate), comprising a strip light (Fig. 5C 150+120), the light guide material layer (160) covers the strip light (10+150) except for a light-emitting assembly, comprising a fixing part, a strip light, a light guide material layer, and a power supply assembly, wherein the strip light is disposed on the fixing part, the light guide material layer covers the strip light, and the power supply assembly is electrically connected to the strip light.
Bertlwieser discloses a light-emitting assembly (Fig. 2b), comprising a fixing part (1 hollow profile), a strip light (2 illumination means + 5 support strip + 3 at least one circuit board; 0037), a light guide material layer (4.1 transparent foil; transparent material is light guide material.), and a power supply assembly (3 has driving circuitry 0046), wherein the strip light (2+5+3) is disposed on (Fig. 2b) the fixing part (at 1.3 base body and/or on the limbs 1.1 and 1.2), the light guide material layer (4.1) covers (Fig. 2b) the strip light (2+5+3), and the power supply assembly (0014; 0046) is electrically connected to the strip light (2+5+3).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light emitting assembly as taught by Bertlwieser for the light emitting assembly as disclosed by Ma to utilize simple substitution of one known light emitting assembly for another to obtain predictable results and/or for robust illumination (0001).

Regarding claim 2, Ma discloses the invention as disclosed above except for characterized by further comprising a heat insulation layer, and the heat insulation layer is made of a transparent material or a semi-transparent material and is disposed between the strip light and the light guide material layer.
Bertlwieser teaches characterized by further comprising a heat insulation layer (layer of air surrounding item 2. 0051 and 0053 air permeable surface so cavity layer is filled with air.; Fig. 5c), and the heat insulation layer is made of a transparent material (layer of air surrounding item 2. 0051 and 0053 air permeable surface so cavity layer is filled with air. See Fig. 5c open on the sides.) or a semi-transparent material and is disposed between the strip light (2+5+3) and the light guide material layer (4.1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the heat insulation layer as taught by Bertlwieser for use in the light emitting assembly as disclosed by Ma to utilize for the same reasons as found in claim 1.

Regarding claim 4, Ma discloses characterized in that the strip light is selected from one or more of RGB light strips and LED light strips (Fig. 5; 150 light emitter+120 base plate; 0006) .

	
Regarding claim 11, Ma discloses characterized in that the strip light is selected from one or more of RGB light strips and LED light strips (Fig. 5; 150 light emitter+120 base plate; 0006) .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Bertlwieser as applied to claim 1 above, and further in view of Noname (DE202013011905U1).
Regarding claim 3, Ma discloses the invention as disclosed above except for wherein the fixing part and the heat insulation layer are integrally formed to cover the strip light.
Noname teaches the fixing part (Fig. 6; 10 body) and the heat insulation layer (15 translucent material of polyurethane) are integrally formed to cover the strip light (13 LEDs).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use integral formation as taught by Noname for the fixing part/heat insulation layer/strip light configuration as disclosed by Ma as modified by Bertlwieser to utilize a known working structure for emitting light for another to obtain predictable results.
	
	
Claim(s) 3, 6, 7, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Bertlwieser as applied to claim 1 above, and further in view of Reiss et al. (WO2014026888).
Regarding claim 3, Ma discloses the invention as disclosed above except for wherein the fixing part and the heat insulation layer are integrally formed to cover the strip light.
Reiss teaches the fixing part (lower portion of Fig. 4;32,17 polymer body,first polymer mass) and the heat insulation layer (upper portion of 32,17 polymer body,polymer mass) are integrally formed (see Fig. 4) to cover the strip light (12 lighting strip).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use integrally formed fixing part and heat insulation layer as taught by Reiss for the fixing part/heat insulation layer/strip light configuration as disclosed by Ma as modified by Bertlwieser to utilize a known working structure for a lighting strip for another to obtain predictable results and/or such a configuration encapsulates the light strip to protect the strip from ingress (Fig. 4).

Regarding claim 6, Ma discloses the invention as disclosed above except for wherein a material of the fixing part is selected from one or more of non-woven fabrics and Polyvinyl Chloride (PVC).
Reiss teaches wherein a material of the fixing part (Fig. 4; bottom portion of 32,17 ) is selected from one or more of non-woven fabrics and Polyvinyl Chloride (PVC) (polymer compositions may be PVC; English translation page 3/10  “limited. The polymer compositions… PVC”.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the PVC material as taught by Reiss for the material of the fixing part as disclosed by Ma as modified by Bertlwieser to utilize simple substitution of one known fixing part material for a light strip for another to obtain predictable results.

Regarding claim 7, Ma discloses the invention as disclosed above except for a material of the heat insulation layer is selected from one or more of non-woven fabrics and PVC.
Reiss teaches a material of the heat insulation layer (Fig. 4 upper portion of 32,17) is selected from one or more of non-woven fabrics and PVC (English translation page 3/10  “limited. The polymer compositions… PVC”.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use PVC as taught by Reiss for the heat insulation layer material as disclosed by Ma as modified by Bertlwieser to utilize simple substitution of one transmissive heat insulating material for another to obtain predictable results.
	

Regarding claim 12, Ma discloses characterized in that the strip light is selected from one or more of RGB light strips and LED light strips (Fig. 5; 150 light emitter+120 base plate; 0006).

Regarding claim 15, Ma discloses the invention as disclosed above except for characterized in that a material of the heat insulation layer is selected from one or more of non-woven fabrics and PVC.
Reiss teaches characterized in that a material of the heat insulation layer (Fig. 4; upper portion of 32,17)  is selected from one or more of non-woven fabrics and PVC (polymer compositions may be PVC; english translation page 3/10).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use PVC heat insulation layer as taught by Reiss for the air heat insulation layer as disclosed by Ma as modified by Bertlwieser to utilize simple substitution of one transmissive heat insulation layer for another to obtain predictable results.
	
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Bertlwieser as applied to claim 1 above, and further in view of Baeck (DE102017113380A1).
Regarding claim 5, Ma discloses the invention as disclosed above except for wherein the light guide material layer is selected from one or more of foams, Ethylene Vinyl Acetate (EVA) foams, and expanded polyethylene (EPE) foams.
Baeck teaches wherein the light guide material layer is selected from one or more of foams (page 5/9 of English Translation paragraph beginning “According to another embodiment” light transparent foam; any transparent material is a light guide material. ), Ethylene Vinyl Acetate (EVA) foams, and expanded polyethylene (EPE) foams.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light transparent foam as taught by Baeck for the light guide material as disclosed by Ma as modified by Bertlwieser to utilize simple substitution of one light guide material for another to obtain predictable results (page 5/9 of English Translation).

Regarding claim 13, Ma discloses the invention as disclosed above except for wherein the light guide material layer is selected from one or more of foams, Ethylene Vinyl Acetate (EVA) foams, and expanded polyethylene (EPE) foams.
Baeck teaches wherein the light guide material layer is selected from one or more of foams (page 5/9 of English Translation paragraph beginning “According to another embodiment” light transparent foam ), Ethylene Vinyl Acetate (EVA) foams, and expanded polyethylene (EPE) foams.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light transparent foam as taught by Baeck for the light guide material as disclosed by Ma as modified by Bertlwieser to utilize simple substitution of one light guide material for another to obtain predictable results (page 5/9 of English Translation).
	

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Bertlwieser as applied to claim 1 above, and further in view of Baurle (WO 2018/078278 A1).
Regarding claim 6, Ma discloses the invention of claim 1.
Ma is silent to wherein a material of the fixing part is selected from one or more of non-woven fabrics and Polyvinyl Chloride (PVC).
However, Baurle teaches that  PVC (page 8/17 of translation paragraph beginning “One or more electrical tracks”) is an art recognized equivalent of the material of the fixing part of Ma as modified by Bertlwieser which is PEEK (page 8/17 of translation paragraph beginning “One or more electrical tracks” 0015 of Bertlwieser).
Therefore, in view of the above discussion, it would have been obvious to one of ordinary skill, in the art, at the time the invention was made, to incorporate Baurle’s PVC in Ma as modified by Bertlwieser’s fixing part because PVC is an art recognized equivalent to PEEK.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Pub. 2019/0328142) in view of  Bertlwieser (US Pub. 2017/0221396) and as further evidenced by Liao et al. (US Pub. 2018/0056637).
Regarding claim 7, Ma as modified by Bertlwieser discloses the invention as disclosed above except for characterized in that a material of the heat insulation layer is selected from one or more of non-woven fabrics and PVC.
Ma as modified by Bertlwieser discloses the heat insulation layer that is made of air (Fig. 5c; 0051 and 0053) and is of course transparent. It is well-known in the art to use PVC as a transparent and insulative polymer. As evidenced by Liao et al. (US Pub. 2018/0056637) of record which teaches a heat-insulating transparent PVC sheet (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to contemplate PVC to form the air space of Ma as modified by Bertlwieser, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Bertlwieser and Reiss as applied to claim 3 above, and further in view of Baeck (DE102017113380A1).
Regarding claim 14, Ma discloses the invention as disclosed above except for wherein the light guide material layer is selected from one or more of foams, Ethylene Vinyl Acetate (EVA) foams, and expanded polyethylene (EPE) foams.
Baeck teaches wherein the light guide material layer is selected from one or more of foams (page 5/9 of English Translation paragraph beginning “According to another embodiment” light transparent foam ), Ethylene Vinyl Acetate (EVA) foams, and expanded polyethylene (EPE) foams.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light transparent foam as taught by Baeck for the light guide material as disclosed by Ma as modified by Bertlwieser to utilize simple substitution of one light guide material for another to obtain predictable results (page 5/9 of English Translation).

Allowable Subject Matter
Claims 8-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is allowable because limitations a light-emitting seat, comprising a chair frame, the furniture light-emitting assembly, and a skin layer, wherein the fixing part of the furniture light-emitting assembly covers the chair frame, the skin layer covers the chair frame and the furniture light-emitting assembly, and at least an area of the skin layer covering the furniture light-emitting assembly is a light-transmitting material are not disclosed. 
The closest prior art are Bertlwieser (US Pub. 2017/0221396) and Ma (US Pub. 2019/0328142). While Bertlwieser discloses a light-emitting assembly (Fig. 2b), comprising a fixing part (1.2), a strip light (2 illumination means + 5 support strip + 3 at least one circuit board), a light guide material layer (4.1 transparent foil; transparent material is light guide material.), and a power supply assembly (3 has driving circuitry) and Ma teaches a furniture light-emitting assembly (Fig. 5B or 5C; 160 light guiders, 150 light emitters; 120 base plate). Neither Bertlwieser nor Ma disclose or suggest in summary a chair frame, the furniture light-emitting assembly, and a skin layer, wherein the fixing part of the furniture light-emitting assembly covers the chair frame, the skin layer covers the chair frame and the furniture light-emitting assembly, and at least an area of the skin layer covering the furniture light-emitting assembly is a light-transmitting material.
Claim 9 is allowable because limitations a light-emitting seat, comprising a chair frame, the furniture light-emitting assembly, and a skin layer, wherein the fixing part is disposed on the light guide material layer, the light guide material layer covers the chair frame, the skin layer covers the chair frame and the furniture light-emitting assembly, and at least an area of the skin layer covering the furniture light-emitting assembly is a light-transmitting material are not disclosed. 
The closest prior art are Bertlwieser (US Pub. 2017/0221396) and Ma (US Pub. 2019/0328142). While Bertlwieser discloses a light-emitting assembly (Fig. 2b), comprising a fixing part (1.2), a strip light (2 illumination means + 5 support strip + 3 at least one circuit board), a light guide material layer (4.1 transparent foil; transparent material is light guide material.), and a power supply assembly (3 has driving circuitry) and Ma teaches a furniture light-emitting assembly (Fig. 5B or 5C; 160 light guiders, 150 light emitters; 120 base plate). Neither Bertlwieser nor Ma disclose or suggest in summary comprising a chair frame, the furniture light-emitting assembly, and a skin layer, wherein the fixing part is disposed on the light guide material layer, the light guide material layer covers the chair frame, the skin layer covers the chair frame and the furniture light-emitting assembly, and at least an area of the skin layer covering the furniture light-emitting assembly is a light-transmitting material.
The remaining claims are allowable due to their dependency.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        

/Britt D Hanley/Primary Examiner, Art Unit 2875